DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment filed 18 June 2021, which has been placed of record and entered in the file.
Status of the Claims:
Claims 1-20 are pending.
Claims 1, 4, and 11 are amended.
Specification and Drawings: 
An amendment to the specification has not been submitted.
Amendments to the drawings have been submitted.

Drawings
The drawings were received on 18 June 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 8-10 and 18-20 have been canceled.
EXPLANATION FOR EXAMINER’S AMENDMENT
Claims 8-10 and 18-20 were canceled as being drawn to a non-elected species, there being no allowable generic claim.  In the Response to Election of Species Requirement filed 10 March 2021, Applicant elected without traverse the Species I shown in figures 2-8.  Independent claims 1, 4, and 11 are species claims that do not read on the non-elected Species II.    Accordingly, dependent claims 8-10 and 18-20, directed to non-elected Species II, have been canceled.   

ALLOWABLE SUBJECT MATTER
Claims 1-7 and 11-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claims 1 and 11: the subject matter of claims 1 and 11 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claims 1 and 11 include the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“an actuation sled assembly movable horizontally within the staple cartridge from a retracted position to an advanced position to eject the staples from the staple pockets of the staple cartridge, the actuation sled assembly including an actuation sled and a knife movable with the actuation sled, the knife defining a cutting edge that extends across the tissue gap when the first and second jaws are in the clamped position, wherein the knife moves repeatedly in relation to the actuation sled between retracted and extended positions along an axis having a vertical component in response to horizontal movement of the actuation sled within the staple cartridge between its retracted and advanced positions to move the cutting edge within the tissue gap to cut tissue”.

The difference between Plyley et al. and the claimed subject matter is that Plyley et al. does not disclose or teach “an actuation sled assembly movable horizontally within the staple cartridge from a retracted position to an advanced position to eject the staples from the staple pockets of the staple cartridge, the actuation sled assembly including an actuation sled and a knife movable with the actuation sled, the knife defining a cutting edge that extends across the tissue gap when the first and second jaws are in the clamped position, wherein the knife moves repeatedly in relation to the actuation sled between retracted and extended positions along an axis having a vertical component in response to horizontal movement of the actuation sled within the staple cartridge between its retracted and advanced positions to move the cutting edge within the tissue gap to cut tissue”.  The difference between the claimed subject matter and Plyley et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Plyley et al. structure would have gone beyond mere substitution or incorporation of 
Regarding independent claim 4: the subject matter of claim 4 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 4 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“the lower portion of the knife defining an elongate slot, and the tool assembly further including a guide member that extends between the side walls of the central body portion through the elongate slot in the knife, the guide member being 14Attorney Docket No. A0001453US01 (203-12681) configured to allow reciprocating movement of the knife between the retracted and extended positions”.  
The closest prior art to Plyley et al. (US Patent No. 5,489,058) discloses a tool assembly including a first jaw supporting an anvil and a second jaw supporting a cartridge assembly, the cartridge assembly including a staple cartridge 112A defining staple pockets and a staple 114 positioned within each staple pocket, the first and second jaws being movable in relation to each other between an open position and a clamped position, and an actuation sled assembly 118A, 110A movable horizontally within the staple cartridge, the actuation sled assembly including an actuation sled 118A and a knife 110A movable with the actuation sled, the knife defining a cutting edge that extends across the tissue gap, wherein the knife is movable along an axis (along camming surface 45, fig. 28) having a vertical component in response to horizontal movement of the actuation sled within the staple cartridge between its retracted and advanced position to move the cutting edge within the tissue gap, the actuation, the actuation sled 118A including a central body portion (figure 28) and a plurality of angled cam portions (camming 
The difference between Plyley et al. and the claimed subject matter is that Plyley et al. does not disclose or teach “the lower portion of the knife defining an elongate slot, and the tool assembly further including a guide member that extends between the side walls of the central body portion through the elongate slot in the knife, the guide member being 14Attorney Docket No. A0001453US01 (203-12681) configured to allow reciprocating movement of the knife between the retracted and extended positions”.  The difference between the claimed subject matter and Plyley et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Plyley et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Plyley et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Linda J. Hodge/
Patent Examiner, Art Unit 3731


/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731